Case 2:21-cv-06763-JMV-MF Document 1 Filed 03/25/21 Page 1 of 16 PageID: 1




 LAWRENCE C. HERSH
 Attorney at Law
 17 Sylvan Street, Suite 102B
 Rutherford, NJ 07070
 (201) 507-6300
 Attorney for Plaintiff, and all others similarly situated


                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 ––––––––––––––––––––––––––––––––––––––––– X
                                             :
 JI SEO, on behalf of himself and all others :
 similarly situated,                         :
                                             :
                       Plaintiff,            : Civil Action No.
                                             :
 vs.                                         : CLASS ACTION COMPLAINT AND
                                             : JURY TRIAL DEMAND
 LYONS, DOUGHTY & VELDHUIS, P.C.,            :
                                             :
                       Defendant.            :
                                             :
 –––––––––––––––––––––––––––––––––––––––– X




        Plaintiff JI SEO (hereinafter “Plaintiff”), on behalf of himself and all others

 similarly situated, by and through his undersigned attorney, alleges against the above-

 named Defendant LYONS, DOUGHTY & VELDHUIS, P.C. (hereinafter “Defendant"),

 its employees, agents, and successors, the following:

                              PRELIMINARY STATEMENT

        1.      Plaintiff brings this action for statutory damages and declaratory and

 injunctive relief arising from the Defendant’s violation of 15 U.S.C. § 1692 et seq., the

 Fair Debt Collection Practices Act (hereinafter “FDCPA”), which prohibits debt

 collectors from engaging in abusive, deceptive and unfair practices.
Case 2:21-cv-06763-JMV-MF Document 1 Filed 03/25/21 Page 2 of 16 PageID: 2




                               JURISDICTION AND VENUE

         2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331.

 This is an action for violations of 15 U.S.C. § 1692 et seq.

         3.      Venue is proper in this district under 28 U.S.C. §1391(b) because

 jurisdiction is not founded solely on diversity of citizenship and Plaintiff resides in this

 jurisdiction.

                                        DEFINITIONS

         4.      As used in reference to the FDCPA, the terms “creditor,” “consumer,”

 “debt,” and “debt collector” are defined in § 803 of the FDCPA and 15 U.S.C. § 1692a.



                                       JURY DEMAND

         5.      Plaintiff demands a jury trial on all issues.



                                           PARTIES

         6.      The FDCPA, 15 U.S.C. § 1692 et seq., which prohibits certain debt

 collection practices provides for the initiation of court proceedings to enjoin violations of

 the FDCPA and to secure such equitable relief as may be appropriate in each case.

         7.      Plaintiff is a natural person and resident of Bergen County, in the State of

 New Jersey, and is a “Consumer” as defined by 15 U.S.C. § 1692a(3).

         8.      Based upon information and belief, Defendant Lyons, Doughty &

 Veldhuis, P.C. (“LDV”) is a law firm with offices located in Mt. Laurel, New Jersey.

         9.      Based upon information and belief, Defendant is a company that uses the



                                                2
Case 2:21-cv-06763-JMV-MF Document 1 Filed 03/25/21 Page 3 of 16 PageID: 3




 mail, telephone, and facsimile and regularly engages in business, the principal purpose of

 which is to attempt to collect debts alleged to be due another. Defendant is a “Debt

 Collector” as that term is defined by 15 U.S.C. §1692(a)(6).



                           CLASS ACTION ALLEGATIONS

        10.     Plaintiff brings this action as a state wide class action, pursuant to Rule 23

 of the Federal Rules of Civil Procedure (hereinafter “FRCP”), on behalf of himself and

 all New Jersey consumers and their successors in interest (the “Class”), who have

 received debt collection letters and/or notices from the Defendant which are in violation

 of the FDCPA, as described in this Complaint.

        11.     This Action is properly maintained as a class action. The Class consists of:


                •     All New Jersey consumers who were subject to post-judgment

                collection activity in New Jersey state court by Defendant in an

                attempt to collect a debt, which included the alleged conduct and

                practices described herein.


                • The Class period begins one year prior to the filing of this Action. The

                class definition may be subsequently modified or refined.

        12.     The Class satisfies all the requirements of Rule 23 of the FRCP for

 maintaining a class action:

                •   Upon information and belief, the Class is so numerous that joinder of

                    all members is impracticable because there are hundreds and/or

                    thousands of persons who have received debt collection letters and/or



                                              3
Case 2:21-cv-06763-JMV-MF Document 1 Filed 03/25/21 Page 4 of 16 PageID: 4




                 notices from the Defendant that violate specific provisions of the

                 FDCPA. Plaintiff is complaining of a standard document that is sent to

                 hundreds of persons (See Exhibit A, except that the undersigned

                 attorney has, in accordance with Fed. R. Civ. P. 5.2 partially redacted

                 the financial account numbers in an effort to protect Plaintiff’s

                 privacy);

             •   There are questions of law and fact which are common to the Class and

                 which predominate over questions affecting any individual Class

                 member. These common questions of law and fact include, without

                 limitation:

                     a. Whether Defendant violated various provisions of the FDCPA.

                     b. Whether Plaintiff and the Class have been injured by the

                         Defendant’s conduct;

                     c. Whether Plaintiff and the Class have sustained damages and

                         are entitled to restitution as a result of Defendant’s

                         wrongdoing, and if so, what is the proper measure and

                         appropriate statutory formula to be applied in determining such

                         damages and restitution; and

                     d. Whether Plaintiff and the Class are entitled to declaratory

                         and/or injunctive relief.

             •   Plaintiff’s claims are typical of the Class, which all arise from the same

                 operative facts and are based on the same legal theories;




                                            4
Case 2:21-cv-06763-JMV-MF Document 1 Filed 03/25/21 Page 5 of 16 PageID: 5




             •   Plaintiff has no interest adverse or antagonistic to the interest of the

                 other members of the Class;

             •   Plaintiff will fairly and adequately protect the interest of the Class and

                 has retained experienced and competent attorneys to represent the

                 Class;

             •   A Class Action is superior to other methods for the fair and efficient

                 adjudication of the claims herein asserted. Plaintiff anticipates that no

                 unusual difficulties are likely to be encountered in the management of

                 this class action;

             • A Class Action will permit large numbers of similarly situated persons

                 to prosecute their common claims in a single forum simultaneously

                 and without the duplication of effort and expense that numerous

                 individual actions would engender. Class treatment will also permit the

                 adjudication of relatively small claims by many Class members who

                 could not otherwise afford to seek legal redress for the wrongs

                 complained of herein. Absent a Class Action, class members will

                 continue to suffer losses of statutory protected rights as well as

                 monetary damages. If the Defendant’s conduct is allowed to proceed

                 without remedy it will continue to reap and retain the proceeds of its

                 ill-gotten gains;

             •   Defendant has acted on grounds generally applicable to the entire

                 Class, thereby making appropriate final injunctive relief or

                 corresponding declaratory relief with respect to the Class as a whole.



                                            5
Case 2:21-cv-06763-JMV-MF Document 1 Filed 03/25/21 Page 6 of 16 PageID: 6




                                   STATEMENT OF FACTS

        13.        Plaintiff is at all times relevant to this lawsuit, a "consumer" as that term is

 defined by 15 U.S.C. §1692a(3).

        14.        Defendant collects and attempts to collect debts incurred or alleged to

 have been incurred for personal, family or household purposes on behalf of creditors

 using the United States Postal Service, telephone and/or the Internet.

        15.        Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6).

        16.        Sometime prior to November 17, 2019, Plaintiff allegedly incurred a

 financial obligation to Capital One Bank (USA), N.A. (“Capital One”) related to a credit

 card Account (“the Debt”).

        17.        The Debt arose out of a transaction in which money, property, insurance

 or services, which are the subject of the transaction, are primarily for personal, family or

 household purposes.

        18.        The Debt is a "debt" as defined by 15 U.S.C. § 1692a(5).

        19.        Capital One is a "creditor" as defined by 15 U.S.C. § 1692a(4).

        20.        Sometime prior to November 17, 2009, Capital One either directly or

 through intermediate transactions assigned, placed or transferred the Debt to the Law

 firm of Eichenbaum & Stylianou, L.L.C. (“E&S”) for purposes of collection.

        21.        At the time the Debt was assigned, placed or transferred to E&S, the Debt

 was in default.

        22.        On or about November 17, 2019, E&S sued Plaintiff on behalf of Capital

 in the Special Civil Part of the Bergen County Superior Court in the case of Capital One

 Bank (USA), N.A. v. Seo, Ber-DC-033182-09 (“the State Court Action”) in an attempt to

                                                  6
Case 2:21-cv-06763-JMV-MF Document 1 Filed 03/25/21 Page 7 of 16 PageID: 7




 collect the Debt.

        23.     On or about January 8, 2010, a judgment was entered against Plaintiff in

 the amount of $1706.49 in the State Court Action.

        24.     On or about September 7, 2012, Defendant substituted in as attorney of

 record for Capital One and E&S withdrew as attorney of record in the State Court action.

        25.     At that time that Defendant substituted in as attorney of record for Capital

 One, the Debt was still in default.

        26.     Subsequently, on March 27, 2020, Defendant filed an Application for a

 wage application in the State Court Action, a copy of which is attached as Exhibit A.

        27.     The wage execution application indicated that post-judgment interest was

 waived with respect to both Interest From Prior Writs and New Interest on This Writ.

        28.     Nonetheless even though the Application for Wage Execution indicated

 that Interest from Prior writs was waived, Defendant still sought to collect $47.52 in

 Interest from Prior Writs.

        29.     Defendant was not entitled to collect $47.52 in Interest from Prior Writs.

        30.     The Least Sophisticated Consumer would be confused as to whether or not

 he or she would owe $47.52 in Interest from Prior Writs since the Wage Execution

 Application indicated that the interest had been waived.

        31.     Plaintiff suffered injury in fact by being subjected to the unfair and

 abusive practices of Defendant.

        32.     Plaintiff suffered actual harm by being the target of Defendant’s

 misleading debt collection communications.

        33.     Defendant violated Plaintiff’s rights not to be the target of misleading debt

                                              7
Case 2:21-cv-06763-JMV-MF Document 1 Filed 03/25/21 Page 8 of 16 PageID: 8




 collection communications.

            34.   Defendant violated Plaintiff’s right to a trustful and fair debt collection

 process.

            35.   Under the FDCPA, Plaintiff had the right to receive certain information

 from Defendant regarding his or her rights under the FDCPA.

            36.   Defendant’s communication was designed to cause Plaintiff to suffer a

 harmful disadvantage in charting a course of action in response to Defendant’s collection

 efforts.

            37.   Defendant’s collection activity provided confusing and incorrect

 information caused Plaintiff a concrete injury in that Plaintiff was deprived of her right to

 receive accurate and trustworthy information regarding her rights under the FDCPA.

            38.   Defendant’s communications were designed to cause Plaintiff to suffer a

 harmful disadvantage in charting a course of action in response to Defendant’s collection

 efforts.

            39.   The FDCPA ensures that consumers are fully and truthfully apprised of

 the facts and of their rights, the act enables them to understand, make informed decisions

 about, and participate fully and meaningfully in the debt collection process. The purpose

 of the FDCPA is to provide information that helps consumers to choose intelligently. The

 Defendant’s false representations misled the Plaintiff in a manner that deprived Plaintiff

 of his or her right to enjoy these benefits.

            40.   As a result of Defendant’s conduct, Plaintiff suffered an actual, concrete

 injury as a result of Defendant’s failure to provide Plaintiff information required under

 the FDCPA.

                                                8
Case 2:21-cv-06763-JMV-MF Document 1 Filed 03/25/21 Page 9 of 16 PageID: 9




         41.     The failure of Defendant to provide correct information impeded

 Plaintiff’s ability to make a well-reasoned decision.

         42.     Defendant’s failure to provide accurate information injured Plaintiff in

 that it impacted her ability to decide on how to proceed with respect to the matter – will

 he hire an attorney, represent himself, payoff the debt, engage in a payment plan, file for

 bankruptcy, etc.

         43.     The deceptive communication additionally violated the FDCPA since it

 frustrated Plaintiff’s ability to intelligently choose his or her response.


                    POLICIES AND PRACTICES COMPLAINED OF

         44.     It is Defendant’s policy and practice to file writs for wage execution, in

 the form annexed hereto as Exhibit A, which violate the FDCPA, by inter alia:

                 (a)     Using false, deceptive or misleading representations or means in
                         connection with the collection of a debt;

                 (b)     By making false representations of the character or legal status of a
                         debt;

                 (c)     Using unfair or unconscionable means to collect or attempt to
                         collect any debt and/or,

                 (d)     seeking to collect more in interest than entitled to.


         45.     On information and belief, Defendant filed applications for wage

 garnishments which indicated that interest was waived, but still sought to collect post

 judgment interest with respect to at least 30 natural persons in the State of New Jersey.

                                           COUNT I

           FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692
                            VIOLATIONS

                                                9
Case 2:21-cv-06763-JMV-MF Document 1 Filed 03/25/21 Page 10 of 16 PageID: 10




         46.      Plaintiff repeats the allegations contained in paragraphs 1 through 45 as if

  the same were set forth at length.

         47.      Defendant violated 15 U.S.C. §1692 et seq. of the FDCPA in connection

  with its collection attempts against Plaintiff and others similarly situated.

         48.      By attempting to collect post-judgment interest in an application for a

  wage execution, but indicating that such interest was waived, Defendant violated:

         A. 15 U.S.C. §1692e, by using a false, deceptive or misleading representation or

               means in connection with the collection of any debt;

         B. 15 U.S.C. §1692e(2)(A), by falsely representing the character, amount, or

               legal status of any debt;

         C. 15 U.S.C. §1692e(2)(B), by falsely representing any services rendered or

               compensation which may lawfully be received by a debt collector for the

               collection of a debt;

         D. 15 U.S.C. § 1692e(5) by threatening to take an action which cannot legally be

               taken;

         E. 15 U.S.C. § 1692e(10) by using a false representation or deceptive means to

               collect or attempt to collect a debt from Plaintiff;

         F. 15 U.S.C. §1692f by using unfair or unconscionable means to collect or

               attempt to collect any debt; and,

         G. 15 U.S.C. §1692f(1), by collecting or attempting to collect any amount not

               expressly authorized by the agreement creating the debt or permitted by law;




                                                   10
Case 2:21-cv-06763-JMV-MF Document 1 Filed 03/25/21 Page 11 of 16 PageID: 11




         WHEREFORE, Plaintiff, on behalf of himself and others similarly situated,

  demands judgment against Defendant as follows:

         (a) Declaring that this action is properly maintainable as a Class Action and

  certifying Plaintiff as Class representative and attorney Lawrence Hersh, Esq., as Class

  Counsel;

         (b) Awarding Plaintiff and the Class maximum statutory damages;

         (c) Awarding pre-judgment interest;

         (d) Awarding post-judgment interest;

         (e) Awarding reasonable attorneys’ fees, costs and expenses; and

         (f) Awarding Plaintiff and the Class such other and further relief as the Court may

         deem just and proper.

  Dated: Rutherford, New Jersey
         March 25, 2021

                                                 Respectfully submitted,


                                                By: s/ Lawrence C. Hersh
                                                   Lawrence C. Hersh, Esq.
                                                   17 Sylvan Street, Suite 102B
                                                   Rutherford, NJ 07070
                                                   (201) 507-6300
                                                   Attorney for Plaintiff


                CERTIFICATION PURSUANT TO LOCAL RULE 11.2

         I, Lawrence C. Hersh, the undersigned attorney of record for Plaintiff, do hereby

  certify to my own knowledge and based upon information available to me at my office,

  the matter in controversy is not the subject of any other action now pending in any court

  or in any arbitration or administrative proceeding.


                                               11
Case 2:21-cv-06763-JMV-MF Document 1 Filed 03/25/21 Page 12 of 16 PageID: 12




  Dated: March 24, 2021               By: s/ Lawrence C. Hersh
                                      Lawrence C. Hersh, Esq




                                     12
Case 2:21-cv-06763-JMV-MF Document 1 Filed 03/25/21 Page 13 of 16 PageID: 13




                                 EXHIBIT A
        BER-DC-033182-09 03/27/2020 3:33:44 PM Pg 4 of 6 Trans ID: SCP2020728887
Case 2:21-cv-06763-JMV-MF Document 1 Filed 03/25/21 Page 14 of 16 PageID: 14

Lyons, Doughty and Veldhuis, P.C.
136 Gaither Drive, Suite 100
Po Box 1269
Mt Laurel, NJ 08054
Telephone: (856) 222-0166
Attorneys for Plaintiff
___   David R. Lyons, Esq. 281841972
___   Laurie H. Lyons, Esq. 019532002
 x
___   Lauren Linker Keating, Esq. 016332009
___   Craig H. Lyons, Esq. 042701999
___   Keith Esposito, Esq. 235932017

SUPERIOR COURT OF NEW JERSEY                                                   ORDER, CERTIFICATION AND EXECUTION
LAW DIVISION, SPECIAL CIVIL PART                                              AGAINST EARNING PURSUANT TO 15
BERGEN COUNTY Tel. (201) 527-2700                                               U.S.C. 1673 AND N.J.S.A. 2A:17-56

Docket No.: DC-033182-09                                                           Judgment No.: VJ-000654-10
                                                                                   Writ Number:____ Issued ____________

 Capital One Bank (USA), N.A.                                              Name and Address of Employer Ordered to Make
                                                                           Deductions:
                                                                           Highgate Hotels, L.P
                     Plaintiff                                             Corporation Service Company 100 Charles Ewing
vs.                                                                        Boulevard; Suite 160
                                                                           EwingNJ 08628
JI W SEO
                     DESIGNATED DEFENDANT,
                       278 MAIN ST APT D6
                      Little FerryNJ076431349
                        SSN: XXX-XX-X600



           Unless the designated defendant is currently subject to withholding under another wage execution, the
employer is ordered to deduct from the earnings which the designated Defendant receives and to pay over to the
court officer named below, the lesser of the following: (a) 10 % of the gross weekly pay; or (b) 25% of disposable
earnings for that week; or (c) the amount, if any by which the designated Defendant's disposable weekly earnings
exceed $217.50 per week, until the total amount due has been deducted or the complete termination of employment.
Upon either of these events, an immediate accounting is to be made to the court officer. Disposable earnings are
defined as that portion of the earnings remaining after the deduction from gross earnings of any amounts required by
law to be withheld. In the event the disposable earnings so defined are $217.50 or less, if paid weekly, or $435.00
or less, if paid every two weeks, or $471.25 of less, if paid twice a month, or $942.50 or less if paid monthly then no
amount shall be withheld under this execution. In no event shall more than 10% of gross salary be withheld and
only one execution against your wages shall be satisfied at a time. Please refer to Page 2 , How to Calculate Proper
Garnishment Amount.

         The employer shall immediately give the designated defendant a copy of this order. The designated
defendant may object to the wage execution or apply for a reduction in the amount withheld at any time. To Object
or apply for a reduction, a written statement of the objection or reasons for a reduction must be filed with the Clerk
of the Court and a copy must be sent to the creditor's attorney or directly to the creditor if there is no attorney. A
hearing will be held within 7 days after filing the objection or application for a reduction. According to law, no
employer may terminate an employee because of garnishment.




         NJ_61F                                            LDV File No. 12-49558                                          3/26/2020
       BER-DC-033182-09 03/27/2020 3:33:44 PM Pg 5 of 6 Trans ID: SCP2020728887
Case 2:21-cv-06763-JMV-MF Document 1 Filed 03/25/21 Page 15 of 16 PageID: 15


Judgment Date:                  1/8/2010                              Date:
Judgment Award:                $1,620.09
Court Costs & StatAtty Fees:      $86.40
Total Judgment Amount:         $1,706.49                                   JUDGE
Interest From Prior Writs:       $47.52
(interest waived)
Costs from Prior Writ:            $89.98
Subtotal A:                    $1,843.99
Credits from Prior Writs           $0.00
Subtotal B:                    $1,843.99
New Miscellaneous Costs:           $0.00
New Interest On This Writ:         $0.00
(interest waived)
New Credits On this Writ:        $687.13                              Make payments at least monthly to
Execution Fees & Mileage:         $35.00                              Court Officer as set forth
Subtotal C:                    $1,191.86
Court Officer Fee:               $119.19                              COURT OFFICER
TOTAL DUE THIS DATE:            $1,311.05

                                                                      I RETURN this execution to the Court
I CERTIFY that the foregoing statements made by me are true.          ( ) Unsatisfied ( ) Satisfied
                                                                      ( ) Partially Satisfied
I am aware that if any of the foregoing statements made by me         Amount collected           $
are willfully false, I am subject to punishment.                      Fee Deducted               $
                         3/27/20
Date: _____________________________


____ S/ David R. Lyons
     David R. Lyons
____ S/ Laurie H. Lyons
     Laurie H. Lyons
 x S/ Lauren Linker Keating
____
     Lauren Linker Keating
____ S/ Craig H. Lyons
     Craig H. Lyons
____ S/ Keith Esposito
     Keith Esposito


Firm Name: Lyons, Doughty & Veldhuis, P.C.
Firm Address: 136 Gaither Drive, Suite 100 PO Box 1269
Mt Laurel NJ 08054




        NJ_61F                                          LDV File No. 12-49558                                3/26/2020
      BER-DC-033182-09 03/27/2020 3:33:44 PM Pg 6 of 6 Trans ID: SCP2020728887
Case 2:21-cv-06763-JMV-MF Document 1 Filed 03/25/21 Page 16 of 16 PageID: 16

                   HOW TO CALCULATE PROPER GARNISHMENT AMOUNT

   (1)       Gross Salary per pay period
   (2) Less:
         Amounts Required by Law to be Withheld:
           a) U.S. Income Tax
           b) FICA (Social Security)
           c) State Income Tax, ETT, etc.
           d) N.J. SUI
   e) Other State or Municipal withholding
           f) TOTAL
   (3)     Equals "disposable earnings"
   (4)     If salary is paid:
                  - weekly, then subtract $217.50
                  - every two weeks, then subtract $435.00
                  - twice per month, then subtract $471.25
                  - monthly, then subtract $942.50

(Federal law prohibits any garnishment when "disposable earnings"
 are smaller than the amount on line 4)

   (5)       Equals the amount potentially subject to garnishment
             (if less than zero, enter zero)

   (6)       Take "disposable earnings" (line 3) and multiply by .25:
             $                   x .25 = $

   (7)       Take the gross salary (line 1) and multiply by .10:
             $                       x .10 = $

   (8)      Compare lines 5, 6, and 7 - the amount which may lawfully be deducted is the smallest amount
             on line 5, line 6, or line 7 i.e.

            Source: 15 U.S.C. 1671 et seq.; 29 c.f.r. 5870; N.J.S.A. 2A:1750 et seq.




         NJ_61F                                       LDV File No. 12-49558                                3/26/2020
